Memorandum by the Court. The only intent and effect
of the testimony of the police officer as to the prior identification of defendant by the complaining witness, the only witness to identify defendant, was to bolster and corroborate the testimony of that witness. It was improperly received for such purpose (People v. Trowbridge, 305 N. Y. 471) and hence was so prejudicial as to require reversal, despite defendant’s failure to object (Code Crim. Pro., § 542). It is unnecessary for us to determine the other assignments of error. Judgment reversed, on the law and the facts and in the interests of justice, and a new trial ordered.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.